                 Case 1:19-cv-00695-DKC Document 9 Filed 05/22/19 Page 1 of 1

            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

DR. MICHAEL L. HILL                                                Case Number: 1:19-cv-00695-
Plaintiff                                                                    DKC
vs

CBAC GAMING LLC                                                             AFFIDAVIT OF
Defendant                                                                     SERVICE


Now comes, Bob Gano the undersigned and does hereby swear and affirm, affiant is a Private
Process Server and disinterested Person over the age of eighteen. Affiant is not a party in the above
styled cause and has a legal domicile of Gettysburg, PA.

I, Bob Gano certify that on, 05/14/2019, at 3:45 PM, I served a copy of the within Letter, Summons
in a Civil Action, Civil Complaint and Jury Trial Prayer, and First Amended Civil Complaint
and Jury Trial Prayer upon the within named Thomas Cassella, in the following manner,

(xx) SUBSTITUTE SERVICE: Being unable to make Personal Service, a copy was delivered in
the following manner, to Connie Cassella, Relationship: Wife who resides at usual place of abode of
the party named herein.

Said service was effected at the following location: 135 East Summit Drive, Littlestown, PA 17340.

I, Bob Gano describe the individual accepting service Connie Cassella as follows: Connie Cassella
is a Asian Female, approximately , with Black hair, approximately 5"2" and weighing 120 lbs..

I, Bob Gano certify that my statements, contained within the foregoing affidavit are true, correct and
my free act and deed. I am aware that if any of the foregoing statements made by me are willfully
false, I am subject to punishment.




Sworn to and subscribed before me by Bob Gano


on this ______ day of ____________, 20____


                                                                               Bob Gano
                                                                          112 Baltimore Street
                                                                          Gettysburg, PA 17325

                                               44231
